DETAILED ACTION
	
	The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA . 
	The Office Action is in response to the Applicant's reply filed June 7, 2021 to the office action made on January  7, 2021.
	The arguments regarding the claims 24 and 26 rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Savory et al. (US 8.263,616 B2) in view of Marie Menet et al. (WO2013117645A1) is not persuasive. The rejection is therefore maintained. Applicant argues is the enantiomer is at least 95% pure presents unexpected and surprising results.  Specifically, the applicant states “as shown from the previously-submitted data, absolute chirality at the isopropyl group is critical for potent VAP-1 inhibition and, thus, maximizing the purity of the enantiomer is an important aspect for obtaining a maximal therapeutic effect. The data also demonstrates that the other enantiomer is inactive at VAP-1.”  However, the Examiner points out that it is generally known in the art that normally, one of the enantiomers of a racemate would possess a disproportionate amount of the desired biological activity.  Moreover, the Savory et al. reference teaches “Enantiomers can be present in their pure forms, or as racemic (equal) or unequal mixtures of two enantiomers.”  A pure form reads on the limitation of at least 95%. This argument of unexpected results does not overcome the rejections of record. 
The following rejections are made of record:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Savory et al. (US 8.263,616 B2) in view of Marie Menet et al. (WO2013117645A1).
Savory et al. teaches in Example 16, the compound (3S)-Tetrahydrofuran-3-yl (4S)-4-isopropyl-1,4,6,7- tetrahydro-5H-imidazo[4,5-c-pyridine-5-carboxylate of the elected species. 

    PNG
    media_image1.png
    113
    211
    media_image1.png
    Greyscale

N-1-dimethyl-N-(4-((tetrahydrofuran-2-yl)methoxy)phenyl)-1H-imidazo[4,5-c]pyridine-6-amine, used for the treatment of medical conditions such as inflammatory diseases and immune disorders. For clinical use, the compounds of the invention are formulated into pharmaceutical formulations for various modes of administration. It will be appreciated that compounds of the invention may be administered together with a physiologically acceptable carrier, excipient, or diluent (col 11 lines 1-6). The dose level and frequency of dosage of the specific compound will vary depending on a variety of factors including the potency of the specific compound employed, the metabolic stability and length of action of that compound, the patient’s age, body weight, general health, sex, diet, mode and time of administration, rate of excretion, drug combination, the severity of the condition to be treated, and the patient undergoing therapy.
The reference fails to specify the use of a steroid.
Marie Menet et al. teaches the imidazo [4, 5 -c] pyridine derivatives may be co-administered with another therapeutic agent for the treatment and/or prophylaxis of a disease involving inflammation; particular agents include, but are not limited to, immunoregulatory agents e.g. azathioprine, corticosteroids (e.g. prednisolone or dexamethasone), cyclophosphamide, cyclosporin A, tacrolimus, Mycophenolate Mofetil, muromonab-CD3 (OKT3, e.g. Orthocolone®), ATG, aspirin, acetaminophen, ibuprofen, naproxen, and piroxicam[00294], or is co-administered with another therapeutic agent for the treatment and/or prophylaxis of arthritis (e.g. rheumatoid arthritis); particular agents include but are not limited to analgesics, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to co-administer a steroid with the imidazo [4, 5 -c] pyridine derivatives. The motivation comes from the teaching in Marie Menet that the imidazo [4, 5 -c] pyridine derivatives may be co-administered with another therapeutic agent for the treatment and/or prophylaxis of a disease involving inflammation; particular agents include, but are not limited to, immunoregulatory agents e.g. azathioprine, corticosteroids (e.g. prednisolone or dexamethasone). Therefore, a skilled artisan would have reasonable expectation of successfully achieving similar efficacy and results.  Moreover, it is generally known in the art that normally, one of the enantiomers of a racemate would possess a disproportionate amount of the desired biological activity.  This would motivate one of ordinary skill to isolate the separate enantiomers in order to determine which of the two is most effective for the desired purpose.  In addition, the isomer/enantiomer of a racemate is prima facie obvious.  In re Adamson, 125 USPQ 233 (1960).
Conclusion
No claims allowed.
The arguments are not persuasive and the rejection is made FINAL.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya, can be reached on (571) 272-0629. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/             Primary Examiner, Art Unit 1627